FIFTH DIVISION
                          RICKMAN, C. J.,
      McFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 11, 2022



In the Court of Appeals of Georgia
 A21A1251. BRANTLEY et al. v. JONES et al.
 A21A1252. BRANTLEY et al. v. CITY OF HIRAM et al.

      MCFADDEN, Presiding Judge.

       On May 10, 2017, City of Hiram police officer Jennifer Darr arrested Lisa

Michelle Ariail for driving under the influence and took her to the Paulding County

jail for holding. While there, Ariail committed suicide. Ariail’s daughter, Kelsie

Brantley, filed this action both in her individual capacity and as the administrator of

Ariail’s estate, asserting a negligence claim against the City of Hiram and Darr, in her

individual and official capacities, and against Paulding County and five detention

officers employed by the Paulding County Sheriff’s Office — Andrew Jones, Kallie
Capes, Vida Davis, Kaitlyn Richardson, and Michael Hannah (“the detention

officers” or “the officers”) — in their individual and official capacities.1

      In these related appeals, Brantley challenges the trial court’s orders granting

summary judgment to the City of Hiram and Darr (Case No. A21A1252) and granting

summary judgment to the five detention officers (Case No. A21A1251). (Earlier in

the litigation, the trial court granted judgment on the pleadings to Paulding County,

and Brantley does not enumerate that ruling as error.2 )

      As detailed below, we affirm the grant of summary judgment to the City of

Hiram and to Darr in Case No. A21A1252, because sovereign immunity and official

immunity, respectively, bar Brantley’s action against them.

      We also affirm in part the grant of summary judgment to the detention officers

in Case No. A21A1251 to the extent that Brantley’s action against them is based on



      1
          Brantley also asserted negligence claims against the City of Hiram Police
Department and the Paulding County Sheriff’s Office, but those are not separate legal
entities capable of being sued. See McClain v. City of Carrollton Police Dept., 361
Ga. App. 496, 498 (1) (863 SE2d 172) (2021) (holding that a city police department
is not a legal entity that can be sued); cf. Seibert v. Alexander, 351 Ga. App. 446, 448
(1) (829 SE2d 473) (2019) (adopting persuasive federal authority that, in Georgia, a
sheriff’s office is not a legal entity that can be sued).
      2
        The trial court also granted judgment on the pleadings to the Paulding County
Sheriff’s Office.

                                           2
alleged negligence other than the officers’ violation of a duty to check on Ariail every

15 minutes. We affirm because the trial court held that official immunity barred any

such claims and Brantley has not enumerated that ruling at error.

      But we reverse the grant of summary judgment to the detention officers in Case

No. A21A1251 to the extent that Brantley’s action against them is based on their

alleged negligence in failing to follow a procedure requiring them to check on Ariail

every 15 minutes. The trial court correctly found that the officers are not entitled to

official immunity as to this claim because it involves a ministerial act. But, contrary

to the trial court’s conclusion, there exist genuine issues of material fact as to

causation that preclude summary judgment. And we are not persuaded by the officers’

arguments that we should affirm the grant of summary judgment as right for any other

reason.

      1. Facts and procedural history.

      We construe the facts in favor of Brantley, the nonmovant on summary

judgment. See Gatto v. City of Statesboro, 353 Ga. App. 178 (834 SE2d 623) (2019).

So viewed, the evidence shows the following.

      Early in the morning of May 10, 2017, Darr stopped Ariail for a traffic

infraction and ultimately arrested her for driving under the influence of both alcohol

                                           3
and medications. During the stop, Ariail told Darr that she took medication for

depression.

      Darr took Ariail to the Paulding County jail, arriving there shortly before 5 a.m.

Detention officers Davis, Jones, and Capes were on duty at that time. Darr informed

officers at the jail that Ariail was impaired and that she suspected Ariail had been

mixing alcohol and medications, and she gave the officers a citation charging Ariail

with driving under the influence of a combination of drugs and alcohol.

      At the jail, Darr completed a medical screening form with input from Ariail.

Darr was required to complete that form fully and accurately. Davis, as the shift

supervisor on duty at that time, was responsible for determining whether Ariail could

be booked into the jail, and she signed off of the medical screening form that Darr had

completed.

      Among other things, the medical screening form asked: “[H]as the arrestee

demonstrated any behaviors that might suggest mental illness?” Darr replied “no” to

this question. Ariail did not appear to Darr to have a mental illness. Moreover, Darr

expressly asked Ariail if she had a mental illness, and Ariail responded that she did

not. But Darr did not tell the detention officers that Ariail was taking medication for



                                          4
depression. Darr testified that she did not believe that the fact that a person took

medication for depression necessarily meant that the person had a mental illness.

       The medical screening form also asked: “[H]as the arrestee demonstrated any

behavior that might suggest suicidal tendencies?” Darr replied “no” to this question

as well. Ariail had not given Darr any indication that she was suicidal and, when Darr

expressly asked Ariail if she had suicidal tendencies, Ariail responded that she did

not.

       Ariail, however, had a history of suicide attempts, and information about those

attempts was in records accessible to the detention officers. The detention officers did

not search those records for prior mental health or suicide alerts related to Ariail when

she was brought to the jail. The detention officers also did not book Ariail into the jail

when she arrived. Had they done so, they would have conducted their own medical

observation and suicide screening of Ariail.

       Instead, Capes searched Ariail and had her change into a jumpsuit, permitting

Ariail (at Ariail’s request) to keep her tank top, and then she and Jones placed Ariail

in a holding cell. During this process, Ariail was intoxicated and smelled of alcohol,

and she was emotional and acting belligerently. Ariail was alone in the holding cell.



                                            5
      Ariail was placed in the holding cell rather than booked into the jail so that she

could become sober. This was in accordance with the jail’s normal practice of putting

heavily intoxicated persons in a holding cell for up to eight hours so that they could

become sober before initiating the booking process.

      The detention officers are all responsible for knowing the jail’s policies and

procedures. One of the jail’s written procedures provided in part that “[i]nmates who

are suicidal, assaultive, escape risks, mentally/emotionally disordered, or recovering

from intoxicants shall receive in-person surveillance of at least every 15 minutes”

(hereinafter, the “15-minute watch procedure”). (Emphasis supplied.) This procedure

served the jail’s written policy that, “[t]o ensure the safety and security of inmates and

the facility, inmates in the Paulding County Sheriff’s Office Adult Detention facility

are provided direct in-person surveillance on a routine basis.” During a 15-minute

watch, a detention officer must actually see the detainee. But at the time of Ariail’s

death, the jail had no written procedure for how to inform the officers that a detainee

was subject to a 15-minute watch.

      Shift supervisor Davis agreed in her deposition that a detainee who has been

placed in a holding cell to “sober up” for booking is “recovering from intoxicants.”

But Ariail was not placed on a 15-minute watch.

                                            6
      A shift change occurred at 5:30 a. m.; officers Davis, Jones, and Capes finished

their shifts and officers Hannah and Richardson began their shifts. At that point,

Ariail was still in the holding cell and had not been booked into the jail. Between 5:30

and 6 a.m., Ariail could be heard screaming from within the cell. No detention

officers responded to the screaming, and Ariail stopped screaming around 6 a.m.

      Officer Hannah was responsible for checking on Ariail. He was still in training

and had a history of not adequately performing surveillance duties and of improperly

changing information on the watch logs. Hannah did not make visual contact with

Ariail every 15 minutes, as would be required for a 15-minute watch. Instead, five

times during his shift Hannah looked through a window flap that provided a view of

most of the cell but not the portion where the toilet was located, which was behind

a metal privacy partition. And he did not make visual contact with Ariail each of

those five times. The last time Hannah actually saw Ariail was between 6:36 and 6:45

a. m. At approximately 6:42 a. m., Hannah began distributing breakfast trays to

detainees, but he did not give one to Ariail because he did not see her in the holding

cell. He also did not see Ariail when he looked in the cell again at 7:30 a.m.




                                           7
      At 8:04 a.m., an officer entered the holding cell and found Ariail hanging by

the neck from her tank top, which was tied to the metal privacy partition in the cell.

Ariail was dead and her body was bluish in color.

      2. Claims against the City of Hiram and Darr (Case No. A21A1252).

      The trial court granted summary judgment to Darr on the ground that she was

entitled to official immunity from suit, and he granted summary judgment to the city

on the ground that, due to Darr’s immunity, the city could not be liable for her actions

under a theory of respondeat superior. The city also had argued to the trial court that

it was itself immune from suit, and although the trial court did not expressly address

that argument in his order, we may consider that theory in reviewing the summary

judgment ruling. See Hardin v. Hardin, 301 Ga. 532, 537 (801 SE2d 774) (2017)

(“Appellate courts . . . retain discretion to apply the ‘right for any reason’ rule on de

novo review and consider alternative legal theories or analysis not relied on by the

trial court on summary judgment.”).

      Brantley makes three arguments on appeal: that Darr was not entitled to official

immunity because her act of filling out the medical screening form was ministerial

rather than discretionary; that the city waived its immunity from suit to the extent of

its liability insurance; and that Brantley should be allowed to proceed with her

                                           8
derivative claims for punitive damages and attorney fees. As detailed below, we are

not persuaded by these arguments. So we affirm the grant of summary judgment to

the City and Darr.

      (a) Claims against Darr in her individual capacity.

      The trial court correctly held that Brantley’s claims against Darr in her

individual capacity cannot proceed because they are barred by official immunity.

“The doctrine of official immunity, also known as qualified immunity, protects

individual public agents from personal liability for discretionary actions taken within

the scope of their official authority, and done without wilfulness, malice, or

corruption.” McDowell v. Smith, 285 Ga. 592, 593 (678 SE2d 922) (2009) (citation

and punctuation omitted). See also Ga. Const. of 1983, Art. I, Sec. II, Par. IX (d).

“Under Georgia law, a public officer or employee may be personally liable only for

ministerial acts negligently performed or acts performed with malice or an intent to

injure.” Grammens v. Dollar, 287 Ga. 618, 619 (697 SE2d 775) (2010) (citation

omitted). Brantley does not argue that Darr had malice or an intent to injure.

      Whether a public officer’s act is ministerial or discretionary is a fact-specific

question. See Grammens, 287 Ga. at 620. As our Supreme Court has explained,



                                          9
      [a] ministerial act is commonly one that is simple, absolute, and definite,
      arising under conditions admitted or proved to exist, and requiring
      merely the execution of a specific duty. A discretionary act, however,
      calls for the exercise of personal deliberation and judgment, which in
      turn entails examining the facts, reaching reasoned conclusions, and
      acting on them in a way not specifically directed.


Id. at 619 (citation omitted).

      Brantley argues that Darr’s act of filling out the medical screening form was

ministerial, because she had reason to know that Ariail was depressed and the city’s

policies and procedures “required her to associate depression with mental illness, to

write this information in her report, and to check ‘yes’ for ‘mental illness’ in the

medical screen report.”

      It is true that the act of following established policies and procedures can be

ministerial. See Carter v. Glenn, 249 Ga. App. 414, 417 (2) (548 SE2d 110) (2001).

But to impose a ministerial duty, a policy or procedure “must mandate simple,

absolute, and definite action and require the execution of a specific task without any

exercise of discretion.” Grammens, 287 Ga. at 620. See also Daley v. Clark, 282 Ga.

App. 235, 245 (2) (a) (638 SE2d 376) (2006) (“procedures or instructions adequate

to cause an act to become merely ministerial must be so clear, definite, and certain as


                                          10
merely to require the execution of a relatively simple, specific duty”) (citation and

punctuation omitted).

       The medical screening form required Darr “to decide whether the condition that

was the necessary prerequisite to the ministerial act existed[,]” Grammens, 287 Ga.

at 620, by determining whether Ariail had demonstrated mental illness. But because

the form “did not define the term [mental illness, it] required [Darr] to engage in a

discretionary act, i. e., to exercise personal deliberation and judgment by examining

the facts and reach a reasoned conclusion with regard to the applicability of the

dictates of the [form].” Grammens, 287 Ga. at 620-621. And because Darr had to

exercise discretion in filling out the form, her act of completing it did not require her

to perform a ministerial duty. See id. at 621. See also Pearce v. Tucker, 299 Ga. 224,

228 (787 SE2d 749) (2016) (rejecting argument that an officer had a ministerial duty

to include a detainee’s suicidal ideation on a medical screening form, noting that

while the applicable policy “dictates what health information should be gleaned from

a detainee, it provides no guidance on how such a ‘medical screening’ might be

conducted”). So “the trial court correctly ruled that official immunity shielded [Darr]

from personal liability.” Grammens, 287 Ga. at 621. Accord Pearce, 299 Ga. at 228-

229.

                                           11
      (b) Claims against the city and against Darr in her official capacity.

      “The Georgia Constitution provides municipalities performing their

governmental functions with immunity from civil liability, which only the General

Assembly (or the Constitution itself) may waive.” Atlantic Specialty Ins. Co. v. City

of College Park, __ Ga. __, __ (2) (__ SE2d __) (Case No. S21G0482, decided Feb.

15, 2022). This immunity also extends to the actions of Darr in her official capacity.

See City of Atlanta v. Mitcham, 296 Ga. 576, 583 (3) (769 SE2d 320) (2015).

      Brantley argues that immunity does not bar her claims against the city (or,

presumably, Darr in her official capacity) because the city waived its immunity by

purchasing liability insurance. We disagree.

      “In OCGA § 36-33-1 (a), the General Assembly reiterated that sovereign

immunity for municipalities is the [s]tate’s public policy, while also expressly

providing several narrow waivers[.]” Atlantic Specialty Ins. Co., __ Ga. at __ (2).

That Code section provides:

      (a) Pursuant to Article IX, Section II, Paragraph IX of the Constitution
      of the State of Georgia, the General Assembly, except as provided in this
      Code section and in Chapter 92 of this title, declares it is the public
      policy of the State of Georgia that there is no waiver of the sovereign
      immunity of municipal corporations of the state and such municipal
      corporations shall be immune from liability for damages. A municipal

                                         12
      corporation shall not waive its immunity by the purchase of liability
      insurance, except as provided in Code Section 33-24-51 or 36-92-2, or
      unless the policy of insurance issued covers an occurrence for which the
      defense of sovereign immunity is available, and then only to the extent
      of the limits of such insurance policy. This subsection shall not be
      construed to affect any litigation pending on July 1, 1986.


OCGA § 36-33-1 (a) (emphasis supplied).

      The facts of this case do not implicate either OCGA § 33-24-51 or OCGA § 36-

92-2, which concern claims for the negligent use of a covered motor vehicle. And

Brantley has pointed to no evidence showing that the city has an insurance policy that

covers the acts upon which she bases her negligence claim. See generally Dept. of

Transp. v. Mixon, 312 Ga. 548, 550 (2) (a) (864 SE2d 67) (2021) (“The burden of

demonstrating a waiver of sovereign immunity rests upon the party asserting it.”)

(citation and punctuation omitted). So Brantley’s argument regarding liability

insurance lacks merit.

      We note that the city argues it cannot be held liable under OCGA § 36-33-3,

which provides that “[a] municipal corporation shall not be liable for the torts of

policemen or other officers engaged in the discharge of the duties imposed on them

by law.” Specifically, the city argues that OCGA § 36-33-3 is not an immunity


                                         13
statute, but see Ekarika v. City of East Point, 204 Ga. App. 731, 733 (420 SE2d 391)

(1992) (holding that OCGA § 36-33-3 is a “governmental immunity statute”), and

therefore the shield from liability established by that statute is not subject to waiver.

Given our conclusion that sovereign immunity bars the claims against the city, we do

not address its argument regarding OCGA § 36-33-3.

      (c) Derivative claims.

      Because the city and Darr are entitled to summary judgment on the negligence

claims, they are also entitled to summary judgment on the derivative claims for

punitive damages and attorney fees. See Wright v. Apt. Investment & Mgmt. Co., 315

Ga. App. 587, 590 (1) (a) n. 6 (726 SE2d 779) (2012). Moreover, Georgia law does

not permit punitive damages against a governmental entity. MARTA v. Boswell, 261

Ga. 427, 428 (405 SE2d 869) (1991).

      3. Claims against the detention officers (Case No. A21A1251).

      Brantley argues that the trial court erred in granting summary judgment to the

detention officers. As detailed below, we conclude that the officers were not entitled

to summary judgment on Brantley’s claims based on their alleged breach of a

ministerial duty to follow the 15-minute watch procedure, so we reverse the grant of



                                           14
summary judgment to that extent. We affirm the grant of summary judgment as to

Brantley’s claims based on any other allegedly negligent acts by the officers.

        (a) The trial court’s rulings and the parties’ arguments on appeal.

        The order on appeal contains both a ruling on the officers’ entitlement to

official immunity and a ruling on the merits of Brantley’s negligence claim against

them.

        The trial court ruled that official immunity barred Brantley from proceeding

against the detention officers based on some but not all of the purportedly negligent

acts alleged in the lawsuit. Specifically, the trial court found

        sufficient evidence to go to a jury that [the detention officers] breached
        certain ministerial duties owed Ariail, specifically regarding the
        [s]heriff’s [o]ffice[‘s] own written policy that Ariail, an inmate
        recovering from intoxication who was put in a holding cell to ‘dry out’
        for four to six hours, was required to be monitored in-person, visually,
        every fifteen minutes.


So the trial court held that official immunity did not bar claims based on a breach of

that particular ministerial duty. But the trial court held that the detention officers had

official immunity “[t]o the extent [Brantley] argues that the [officers] should have

taken some action exceeding the surveillance policy requirements[.]”


                                           15
      As to the merits of Brantley’s claim, the trial court ruled that the detention

officers were entitled to summary judgment because there was no evidence

establishing the necessary causation between the officers’ breach of their ministerial

surveillance duty and Ariail’s death. The trial court also considered and rejected two

alternative arguments made by the detention officers: that Brantley, acting in her

individual capacity, lacked standing to assert a wrongful death claim; and that the

officers were entitled to summary judgment under theories of assumption of the risk

and comparative fault.

      On appeal, Brantley enumerates as error the trial court’s merits ruling: that the

employees are entitled to summary judgment because there is no genuine issue of

material fact as to causation. Brantley does not enumerate as error the trial court’s

ruling on official immunity, and in her appellate brief she expressly declines to

address the issue of the employees’ entitlement to official immunity.

      In response, the sheriff’s office employees argue that the trial court’s merits

ruling on causation was correct. They also argue that, even if the trial court’s

causation analysis was wrong, we should affirm the grant of summary judgment as

right for any reason on the other grounds that they had argued to the trial court:

official immunity, standing, and assumption of the risk or comparative negligence.

                                         16
See generally Ga.-Pacific, LLC v. Fields, 293 Ga. 499, 504 (2) (748 SE2d 407)

(2013) (“A grant of summary judgment must be affirmed if it is right for any reason,

whether stated or unstated in the trial court’s order, so long as the movant raised the

issue in the trial court and the nonmovant had a fair opportunity to respond.”)

(citation, punctuation, and emphasis omitted).

      (b) Official immunity.

      Official immunity is a threshold issue that we must address before turning to

the merits of Brantley’s negligence claim. See Cameron v. Lang, 274 Ga. 122, 124

(1) (549 SE2d 341) (2001); Roberson v. McIntosh County School Dist., 326 Ga. App.

874, 876 (1) (755 SE2d 304) (2014). Even though the detention officers did not cross-

appeal the trial court’s ruling that official immunity did not bar claims based on an

alleged breach of the written 15-minute watch procedure, we will consider their

argument that the grant of summary judgment can be affirmed for this reason. See Ga.

Society of Plastic Surgeons v. Anderson, 257 Ga. 710, 711 (1) (363 SE2d 140) (1987)

(“a ruling that becomes material to an enumeration of error urged by an appellant may

be considered by the appellate court without the necessity of a cross-appeal”). See

also Pearce, 299 Ga. at 224 (affirming a judgment in favor of detention officers as

right for any reason because qualified immunity barred the action, even though the

                                          17
Court of Appeals had held that the officers were entitled to summary judgment on

proximate cause grounds). So we first address the detention officers’ argument that

we should affirm because official immunity bars the claims arising from a breach of

the 15-minute watch procedure.

      But we agree with the trial court that, to the extent Brantley’s negligence claim

rests on the failure of the detention officers to follow that procedure, official

immunity does not bar the claim. As discussed above, official immunity will bar the

claim unless it is for “ministerial acts negligently performed or acts performed with

malice or an intent to injure[,]” Grammens, 287 Ga. at 619 (citation omitted), and

Brantley does not argue that the detention officers had malice or an intent to injure.

      We have held, in the context of detention officers, that “the acts of following

established policies of inspecting and monitoring [detainees] are ministerial tasks.”

Harvey v. Nichols, 260 Ga. App. 187, 192 (1) (b) (581 SE2d 272) (2003) (citation and

punctuation omitted), disapproved on other grounds by City of Richmond Hill v.

Maia, 301 Ga. 257, 261 (1) (800 SE2d 573) (2017). See also Clark v. Prison Health

Svcs., 257 Ga. App. 787, 794 (4) (c) (572 SE2d 342) (2002) (holding that “inspecting

the cells in the unit according to the prescribed schedule . . . required merely the

implementation of clear and certain duties, not the exercise of personal judgment[,]”

                                         18
and so detention officers were not entitled to official immunity from a suit alleging

that they had breached those duties). And the 15-minute watch procedure at issue in

this case, as written, sets forth an inspection procedure that involves no exercise of

discretion. Its plain language provides that if a detainee is “recovering from

intoxicants,” then the detainee “shall receive in-person surveillance of at least every

15 minutes.” (Emphasis supplied.)

      While there is evidence that the detention officers did not believe this written

procedure meant what it said, and that in practice they exercised discretion in whether

or not to perform a 15-minute watch on a detainee recovering from intoxicants, that

evidence does not afford them a basis for summary judgment. At most, it creates a

jury question as to what the procedure in fact required.

      Viewing the evidence and all reasonable inferences therefrom in a light most

favorable to Brantley, the detention officers were required to — but did not —

observe Ariail in person every 15 minutes, because she was a person recovering from

intoxicants. They were “thus negligent in performing their duties.” Harvey, 260 Ga.

App. at 193 (1) (b). So we cannot, under the right for any reason doctrine, affirm the

grant of summary judgment to the detention officers on the ground of official

immunity. See id.

                                          19
      (c) Causation.

      The trial court held that the evidence did not establish the required element of

proximate cause because there was “no evidence showing that if Ariail had been

surveilled, in-person, at least every fifteen minutes, Ariail would not have still

succeeded in hanging herself by her tank top.” The trial court cited our decision in

Harvey, supra, 260 Ga. App. 187, as authority for this holding. We agree with

Brantley that the trial court’s holding was erroneous and that a jury issue exists on

causation because there are genuine issues of material fact regarding the

foreseeability of Ariail’s suicide.

      (i) A jury question exists as to proximate cause because there are genuine

issues of material fact regarding the foreseeability of Ariail’s suicide.

      “Proximate cause is that which, in the natural and continuous sequence,

unbroken by other causes, produces an event, and without which the event would not

have occurred.” Johnson v. Avis Rent a Car System, 311 Ga. 588, 592 (858 SE2d 23)

(2021) (citation and punctuation omitted). “[W]hile proximate cause is ordinarily a

jury question, it will be determined by the court as a matter of law in plain and

undisputed cases.” Id. at 593 (citation and punctuation omitted).



                                          20
      The detention officers argue that Ariail’s suicide was an intervening act that

broke any causal connection between their alleged breach of the 15-minute watch

procedure and Ariail’s death. But whether an intervening act breaks the causal

connection turns on the act’s foreseeability. As our Supreme Court has explained,

      if the character of the intervening act claimed to break the connection
      between the original wrongful act and the subsequent injury was such
      that its probable or natural consequences could reasonably have been
      anticipated, apprehended, or foreseen by the original wrong-doer, the
      causal connection is not broken, and the original wrong-doer is
      responsible for all of the consequences resulting from the intervening
      act.


Johnson, 311 Ga. at 593 (citations omitted).

      “[I]t has long been the rule in Georgia that, generally speaking, suicide is

deemed an unforeseeable intervening cause of death which absolves the tortfeasor of

liability.” City of Richmond Hill, 301 Ga. at 259 (1). Indeed, “suicide is generally

deemed an unforeseeable intervening cause as a matter of law[.]” Id. In other words,

the principle that “the foreseeability of an intervening cause maintains the causal

connection between the original wrongful conduct and the subsequent injury . . . does

not apply to cases involving suicide. . . .” Id. (citation and emphasis omitted).



                                          21
      But there are “two deviations from the general rule that suicide breaks the

causal connection between an alleged negligent act and the resulting death: the so

called rage-or-frenzy exception and the special-relationship exception.” City of

Richmond Hill, 301 Ga. at 259-260 (1) (footnote omitted). The facts of this case

implicate the special-relationship exception, which arises when there is “a special

relationship between the tortfeasor and decedent, such as where a tortfeasor owes the

unusual duty to prevent the decedent from harm. . . . This special relationship may .

. . exist between a police officer or jailer and his detainee or prisoner, because a duty

to protect arises under such circumstances.” Id. at 260-261 (1) (citations omitted).

The jail’s written policies and procedures acknowledge this special relationship,

stating, in a section titled “Suicide Awareness,” that “[t]he special relationship that

exists between the detention facility, as caretaker, and the detainee, as charged, places

upon the facility a burden to protect both the safety and health of the detainee.” So

we are not persuaded by the detention officers’ argument that, as a matter of law, they

had no special relationship with Ariail.

      Viewing the evidence and all reasonable inferences in the light most favorable

to Brantley, we hold that a jury could find Ariail’s death by suicide was a reasonably

foreseeable consequence of the detention officers’ failure to perform the mandated

                                           22
15-minute watch. As stated above, the jail recognized in its written policies and

procedures the potential for detainee suicides. The written policies and procedures

also make clear that the 15-minute watch is a procedure meant “[t]o ensure the safety

and security of inmates.” The county’s chief deputy, who had a role in drafting the

procedure, testified by affidavit that it addressed, among other things, the needs of

detainees “whose condition appears to pose a serious risk to the inmate[.]” The

procedure acknowledges that there are circumstances, including instances when a

detainee is recovering from intoxicants, where the more standard 30-minute

surveillance interval is insufficient. This evidence supports a finding that the 15-

minute watch procedure was instituted to prevent detainee self-harm, among other

things.

      And there is evidence that Ariail presented such a risk. The evidence, viewed

in Brantley’s favor, shows that Ariail was known to be under the influence of both

drugs and alcohol — a combination that, according to one of the officers, required

additional evaluation for possible medical intervention. The evidence also shows that,

during and after she was placed by herself in the holding cell, Ariail acted in an

emotionally disturbed manner. Simply put, this is not a plain and undisputed case in

which there is no proximate cause as a matter of law.

                                         23
          (ii) Harvey does not require a different result.

          Contrary to the trial court’s rationale and to arguments made by the detention

officers, our decision in Harvey, supra, 260 Ga. App. 187, does not require a different

result.

          As with this case, Harvey concerned an action against detention officers for the

wrongful death of a detainee who had committed suicide. And as here, the plaintiff

in Harvey alleged that the detention officers breached their ministerial duty to check

on the detainee regularly in accordance with an established procedure. See Harvey,

260 Ga. App. at 192-193 (1) (b). Although there was evidence that the detention

officers “did not observe [the detainee] on a regular basis and were thus negligent in

performing their duties[,]” id. at 193 (1) (b), we nevertheless affirmed the trial court’s

grant of summary judgment because there was no justiciable issue of causation,

holding that there was no proximate cause because the detainee’s suicide was not

foreseeable. Id. at 193-194 (2). Our decision in Harvey does not require us to affirm

the grant of summary judgment for three reasons.

          First, its foreseeability holding is now of extremely limited precedential value.

In Harvey, we noted the general rule (discussed above in Division (3) (c) (i)) that

suicide is, as a matter of law, an unforeseeable intervening act, and we found that the

                                             24
evidence did not support the application of the rage-or-frenzy exception to that

general rule because the detainee had remained “calm and controlled and appear[ed]

to have known what he was doing.” Harvey, 260 Ga. App. at 194 (2). But our

Supreme Court disapproved Harvey’s proximate cause analysis for failing to identify

and apply the special-relationship exception to the general rule that suicide is, as a

matter of law, an unforeseeable intervening act. City of Richmond Hill, 301 Ga. at 261

(1). As discussed above, that special-relationship exception applies here.

      Second, certain aspects of the Harvey decision on which the detention officers

rely are dicta. The officers point to the Harvey court’s observation that there was a

lack of evidence “suggest[ing] that, if the surveillance protocol had been followed,

[the detainee] would not have been able to take his own life,” and to its observation

that “[a]ny assertion that [the detainee’s] attempt at suicide would have been

unsuccessful if procedure had been followed [was] pure speculation.” Harvey, 260

Ga. App. at 193-194 (2). But neither observation was necessary to Harvey’s ultimate

conclusion that the lack of evidence supporting the application of the rage-or-frenzy

exception meant there was no proximate cause. We decline to read Harvey to

establish a bright-line rule that, to survive summary judgment, a plaintiff must point



                                         25
to evidence showing that if the surveillance procedure had been followed the

decedent would not have been able to kill himself or herself.

       Finally, even if some portion of Harvey’s analysis remains binding precedent,

its facts are distinguishable from this case. The Harvey decision does not set forth any

particular time interval required by the procedure in that case, so we do not know how

frequently the detention officers in Harvey would have observed the detainee had

they followed the procedure. We cannot assume that the procedure in Harvey

mandated observations with the same frequency as the 15-minute surveillance at issue

here. And in Harvey, unlike here, the undisputed evidence showed that the detainee,

prior to his suicide, had “acted in a normal fashion” toward jail personnel, that he was

“under control,” and that “[n]othing about his behavior suggested anything out of the

ordinary or that he might be a danger to himself.” Harvey, 260 Ga. App. at 193-194

(2).

       (d) Remaining arguments.

       We decline to affirm as right for any reason based on the detention officers’

remaining arguments.

       (i) Standing.



                                          26
      The detention officers argue that Brantley lacked standing to sue in her

individual capacity for her mother’s wrongful death because, under OCGA § 51-4-2

(a), a decedent’s surviving child may bring an action for wrongful death only “if there

is no surviving spouse[.]” OCGA § 51-4-2 (a). See Brown v. Liberty Oil & Refining

Corp., 261 Ga. 214 (1) (a) (403 SE2d 806) (1991) (OCGA § 51-4-2 “confers

exclusive standing upon the surviving spouse”) (citation omitted). We first note that

this argument does not pertain to the claims Brantley makes in her capacity as the

administrator of Ariail’s estate, such as her claims for pain and suffering. So even if

the officers’ standing argument had merit it would support only a partial summary

judgment and would not affect the trial court’s jurisdiction over the suit.

      But the detention officers have not shown that they are entitled to summary

judgment on this ground, because the record contains no evidence that Ariail had a

surviving spouse on May 7, 2019, when Brantley filed the action. The detention

officers’ assertion that Ariail had a surviving spouse is speculative; it is based solely

on Ariail’s brief references to a husband made at the time of her arrest on May 10,

2017, while she was intoxicated. We note that in her summary judgment response

brief, Brantley asserted that Ariail was not married at the time of her death and that

records of a Paulding County probate proceeding would demonstrate that fact, but

                                           27
Brantley did not introduce those records into evidence. Nevertheless, viewing the

evidence in the light most favorable to Brantley, as the nonmovant, we decline to

exercise our discretion to affirm the summary judgment as right for any reason based

on the standing argument.

      (ii) Assumption of the risk and comparative negligence.

      The detention officers argue that they are entitled to summary judgment under

the doctrine of assumption of the risk, which provides that “[i]f the plaintiff by

ordinary care could have avoided the consequences to himself caused by the

defendant’s negligence, he is not entitled to recover[,]” OCGA § 51-11-7, and under

the doctrine of comparative negligence, which provides that a “plaintiff shall not be

entitled to receive any damages if the plaintiff is 50 percent or more responsible for

the injury or damages claimed.” OCGA § 51-12-33 (g). They argue that these

doctrines bar Brantley’s claim because Ariail died by suicide. The trial court correctly

rejected these arguments.

      As the trial court recognized, there is no bright-line rule in Georgia under

which the doctrines of assumption of the risk and comparative negligence always bar

recovery in cases of suicide. To the contrary, we have recognized that determining a

person’s assumption of the risk when that person has killed himself or herself can be

                                          28
a fact-intensive inquiry appropriate for a jury. See Brandvain v. Ridgeview Institute,

188 Ga. App. 106, 116-119 (3) (c) (372 SE2d 265) (1988). And, even in a case

involving suicide, “the degree that the defense[ ] of comparative . . . negligence [is]

applicable [is a] matter[ ] for the jury’s consideration and [is] not determinable as a

matter of law.” Id. at 119 (4). See also OCGA § 51-12-33 (a) (“the trier of fact . . .

shall determine the percentage of fault of the plaintiff”). Viewing the facts in the light

most favorable to Brantley, we agree with the trial court that the detention officers

have not shown they are entitled to summary judgment based on theories of

assumption of the risk or comparative negligence.

      (e) Conclusion.

      In summary, the trial court correctly held that official immunity did not bar

Brantley from pursuing negligence claims against the detention officers based on

their alleged breach of their ministerial duty to conduct visual surveillance of Ariail

every 15 minutes. But contrary to the trial court’s conclusion, whether any breach of

that ministerial duty proximately caused Ariail’s death is a jury question. And the

detention officers’ other arguments do not support an affirmance as right for any

reason.



                                           29
      So we reverse the grant of summary judgment to the detention officers to the

extent it concerns alleged breaches of their ministerial duties under the 15-minute

watch procedure. But because the trial court ruled that official immunity barred

Brantley’s action against the detention officers for any other acts of alleged

negligence, and Brantley did not enumerate that ruling as error, we affirm that aspect

of the trial court’s order. See generally Smyrna Dev. Co. v. Whitener Ltd. Partnership,

280 Ga. App. 788, 790 (1) (635 SE2d 173) (2006) (“a party cannot expand his

enumerations of error through argument or citation in his brief”) (citation and

punctuation omitted).

      Judgment affirmed in Case No. A21A1252. Judgment affirmed in part and

reversed in part in Case No. A21A1251. Rickman, C. J., and Senior Appellate Judge

Herbert E. Phipps concur.




                                          30